DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 6/14/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 13, the [Math. 1] and [Math. 3] equations are blurry such that it is not clear what terms are presented. Appropriate correction is required. 
Regarding claim 8, [Math. 2] sets forth variables without first defining the variables.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 9-10, 12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wey et al. (US 2013/0107336).
Consider claim 1, Wey et al. disclose (e.g. figures 3-4) a calculation method used for calculating phases of calculated element regions, the calculated element regions each being formed of a plurality of unit blocks for which phases of light are calculated and corresponding to reconstruction points on a one-to-one basis, the method comprising the steps of:
defining a point on each calculated element region as a center thereof by extending a normal line from the corresponding reconstruction point to the calculated element region arranged on a recording surface (see figure 4, a line extends from the center for generating a point hologram by duplicating a pattern of a reference region);
radially dividing the calculated element region into divisions centered on the center of the calculated element region to define one of the divisions as a representative area of the calculated element region (the region is divided into quadrants 403-406);
calculating phases for unit blocks that are partially or entirely included in the representative area (via the point hologram generating unit);
copying the phases calculated for the unit blocks that are partially or entirely included in the representative area to an area other than the representative area of the calculated element region by rotating the representative area about the center of the calculated element region during inversion of the representative area (the point hologram generating unit 102 may generate a pattern of a 3rd and 4th quadrant by duplicating the pattern of the region 403); and,
iterating the rotation and the inversion to calculate phases for all unit blocks in the calculated element region (see figure 4, the pattern is duplicated and rotated to generate the point hologram 407) [0065-0068, 0073-0075].
Consider claim 2, Wey et al. disclose (e.g. figures 3-4) a calculation method of claim 1, wherein the reconstruction points are arrayed on a quantization grid (see figure 4, the regions are considered to be arrayed on a grid) [0065-0068, 0073-0075].
Consider claim 4, Wey et al. disclose (e.g. figures 3-4) a calculation method of claim 1, wherein: the calculated element region has a square shape (see figure 4, the regions are square shaped); and the representative area has a shape of an isosceles right triangle with an oblique line connecting the center of the calculated element region and a vertex of the calculated element region (see figures 3-4, the region forms an isosceles right triangle) [0065-0068, 0073-0075].
Consider claim 6, Wey et al. disclose (e.g. figures 3-4) a calculation method used for calculating phases of calculated element regions, the calculated element regions each being formed of a plurality of unit blocks for which phases of light are calculated and corresponding to reconstruction points on a one-to-one basis, the method comprising the steps of: 
grouping reconstruction points equally distant from a recording surface on which the calculated element regions are arranged, so as to belong to the same reconstruction point layer (the region is divided into quadrants 403-406); 
calculating phases for a calculated element region corresponding to only a first reconstruction point in each reconstruction point layer (via the point hologram generating unit); and 
copying the phases calculated for the calculated element region corresponding to the first reconstruction point in the reconstruction point layer, to a calculated element region corresponding to another reconstruction point belonging to the same reconstruction point layer (the point hologram generating unit 102 may generate a pattern of a 3rd and 4th quadrant by duplicating the pattern of the region 403 and rotating the pattern to generate the point hologram 407) [0065-0068, 0073-0075]. 
Consider claim 7, Wey et al. disclose (e.g. figures 3-4) a calculation method used for calculating phases of calculated element regions, the calculated element regions each being formed of a plurality of unit blocks for which phases of light are calculated and corresponding to reconstruction points on a one-to-one basis (see figure 4, via the point hologram generating unit), the method comprising the steps of:
clustering the reconstruction points into reconstruction point clusters (the region is divided into quadrants 403-406);
calculating phases of calculated element regions for reconstruction points in a first reconstruction point cluster (via the point hologram generating unit); and
copying the calculated phases of the calculated element regions for the reconstruction points in the first reconstruction point cluster to calculated element regions for reconstruction points in a second reconstruction point cluster which is identical with the first reconstruction point cluster in terms of arrangement and distances from the recording surface where the calculated element regions are arranged (the point hologram generating unit 102 may generate a pattern of a 3rd and 4th quadrant by duplicating the pattern of the region 403 and rotating the pattern to generate the point hologram 407) [0065-0068, 0073-0075].
Consider claim 9, Wey et al. disclose (e.g. figures 3-4) A phase modulation structure, comprising: 
a recording surface including phase angle recording regions in a plurality of calculated element regions corresponding to reconstruction points of an image on a one-to-one basis (407, point hologram), each phase angle recording region being formed of a plurality of unit blocks in each of which a phase angle is recorded, the phase angle being calculated based on a phase that is a sum of a plurality of phases of light from the corresponding reconstruction points; and
a representative area that is one of divisions of the calculated element region, the representative area being obtained by radially dividing the calculated element region centered on a point on the calculated element region, the point being obtained by extending a normal line from the corresponding reconstruction point to the calculated element region on the recording surface (see figure 4, a line extends from the center for generating a point hologram by duplicating a pattern of a reference region), wherein
the representative area produces the calculated element region by being rotated about the center of the calculated element region during inversion of the representative area (the region is divided into quadrants 403-406 and the pattern is rotated to generate the point hologram 407); and 
with the representative area being rotated about the center of the calculated element region during inversion of the representative area, phases of unit blocks partially or entirely included in the representative area are defined in corresponding unit blocks of another calculated element region so as to be the same as the phases of the corresponding unit blocks of the representative area (the point hologram generating unit 102 may generate a pattern of a 3rd and 4th quadrant by duplicating the pattern of the region 403.  The pattern is duplicated and rotated to generate the point hologram 407) [0065-0068, 0073-0075].
Consider claim 10, Wey et al. disclose (e.g. figures 3-4) a phase modulation structure of claim 9, wherein the reconstruction points are arrayed on a quantization grid (see figure 4, the regions are considered to be arrayed on a grid) [0065-0068, 0073-0075].
Consider claim 12, Wey et al. disclose (e.g. figures 3-4) a phase modulation structure of claim 9, wherein: the calculated element region has a square shape (see figure 4, the regions are square shaped); and the representative area among the plurality of unit blocks in the calculated element region has a shape of an isosceles right triangle with an oblique line connecting the center of the calculated element region and a vertex of the calculated element region (see figures 3-4, the region forms an isosceles right triangle) [0065-0068, 0073-0075].
Consider claim 14, Wey et al. disclose a phase modulation structure, comprising:
a recording surface including phase angle recording regions in a plurality of calculated element regions that correspond to reconstruction points on a one-to-one basis (see figure 4, via the point hologram generating unit), each phase angle recording region being formed of a plurality of unit blocks in each of which a phase angle is recorded (i.e. quadrants 403-406), the phase angle being calculated based on a phase that is a sum of a plurality of phases of light from the corresponding reconstruction points (via the point hologram generating unit), wherein:
phases calculated for the calculated element regions for reconstruction points that are equally distant from the recording surface are the same (the point hologram generating unit 102 may generate a pattern of a 3rd and 4th quadrant by duplicating the pattern of the region 403.  The pattern is duplicated and rotated to generate the point hologram 407) [0065-0068, 0073-0075].
Consider claim 15, Wey et al. disclose (e.g. figures 3-4) a phase modulation structure, comprising:
a recording surface including phase angle recording regions in a plurality of calculated element regions that correspond to reconstruction points on a one-to-one basis (see figure 4, via the point hologram generating unit), each phase angle recording region being formed of a plurality of unit blocks in each of which a phase angle is recorded (i.e. quadrants 403-406), the phase angle being calculated based on a phase that is a sum of a plurality of phases of light from the corresponding reconstruction points (via the point hologram generating unit), wherein
phases calculated for the calculated element regions for reconstruction points are the same between reconstruction point clusters which are identical in terms of arrangement and distances from the recording surface (the point hologram generating unit 102 may generate a pattern of a 3rd and 4th quadrant by duplicating the pattern of the region 403.  The pattern is duplicated and rotated to generate the point hologram 407) [0065-0068, 0073-0075].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wey et al. (US 2013/0107336) in view of Inoue (JP 10170865) (of record).
Consider claim 3, Wey et al. does not explicitly disclose the calculation wherein: the calculated element region has a square shape; lines extending respectively from the corresponding reconstruction point to centers of four sides of the calculated element region form angles that are all ϴs relative to a line extending from the reconstruction point to the center of the calculated element region; and these angles are all ϴs for other reconstruction points.  Wey et al. and Inoue are related as hologram calculation methods.  Inoue discloses (see at least figures 1, 2, 4-7) a calculation method used in holograms wherein the calculated element region has a square shape (the sections are square); lines extending respectively from the corresponding reconstruction point (i.e. point image) to centers of four sides of the calculated element region form angles that are all ϴs (field of view ϴ) relative to a line extending from the reconstruction point to the center of the calculated element region; and these angles are all ϴs for other reconstruction points (the angles are the same for another reproduction point) [0022-0023, 0026-0040, 0053].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Wey, to include the method as taught by Inoue, in order to shorten calculation time. 
Consider claim 11, Wey et al. do not explicitly disclose that wherein: the calculated element region has a square shape; lines extending respectively from the corresponding reconstruction point to centers of four sides of the calculated element region form angles that are all ϴs relative to a line extending from the reconstruction point to the center of the calculated element region; and these angles are all ϴs for other reconstruction points. Wey et al. and Inoue are related as hologram calculation methods.  Inoue discloses (see at least figures 1, 2, 4-7) a calculation method used in holograms wherein the calculated element region has a square shape (the sections are square); lines extending respectively from the corresponding reconstruction point (i.e. point image) to centers of four sides of the calculated element region form angles that are all ϴs (field of view ϴ) relative to a line extending from the reconstruction point to the center of the calculated element region; and these angles are all ϴs for other reconstruction points (the angles are the same for another reproduction point) [0022-0023, 0026-0040, 0053].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Wey, to include the method as taught by Inoue, in order to shorten calculation time. 
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wey et al. (US 2013/0107336) in view of Kitamura et al. (US 2008/0198428).
Consider claim 16, Wey does not explicitly disclose an optical film, wherein the phase modulation structure of claim 9 is arranged on the recording surface. Wey et al. and Kitamura are related as holographic recording methods.  Kitamura discloses (e.g. figure 1) an optical film, wherein the phase modulation structure is arranged on the recording surface (a hologram which includes a phase modulation structure is formed on the recording medium 20) [0185-0186].  It would have been obvious to a person of ordinary skill before the effective filing date of the instant invention to modify the device of Wey, to include a recording surface as taught by Kitamura, in order to record the hologram into a substrate so that a physical structure including the recorded hologram is obtained.
Consider claim 17, the modified Wey reference discloses an optical film of claim 16, wherein personal authentication information is recorded thereon (desired information is recorded into the hologram medium which includes information considered to be personal authentication) [0185-0186 of Kitamura]. 
Allowable Subject Matter
Claims 5, 8, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukui et al. (US 2020/0183260) discloses a phase modulation data generating unit which includes: a first calculating section and a storage section.  The first calculating section calculates a basic phase modulation pattern data on the basis of a partial illumination pattern which makes it possible to generate an intended illumination image pattern having a desired luminance distribution.
Kagotani (US 2019/0094802) discloses an optical film and display.  With the optical film,  it is possible to reduce a computation time by a computing device, reduce a noise of spatial information, and obtain a clear hologram, by providing a computation element section. In the computation, only a phase angle is computed, in particular, without changing information of the amplitude of light. Therefore, only a phase component of the light is modulated, and the amplitude of the light is theoretically not modulated. As such, it is possible to control the light while maintaining high luminance without changing the brightness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872